Name: Commission Regulation (EC) No 3169/94 of 21 December 1994 amending Annex III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries and establishing in the field of application of the Regulation a Community import licence
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  leather and textile industries;  documentation
 Date Published: nan

 23. 12. 94 Official Journal of the European Communities No L 335/33 COMMISSION REGULATION (EC) No 3169/94 of 21 December 1994 amending Annex III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries and establishing in the field of application of the Regulation a Community import licence THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) 195/94 (2), and in particular Articles 12 (8), 13 (3) and 17 thereof, Whereas as a result of the establishment of the internal market, it is appropriate that the different forms, so far used by the competent authorities of the Member States in the textile and clothing sector for authorizing the import into the Community of products subject, under Regulation (EEC) No 3030/93, to quantitative limits or surveillance, be replaced by a single document that may be used throughout the Customs territory of the Commu ­ nity, regardless of the Member State of issue, the country of destination indicated on the export licence or equiva ­ lent document, or the nationality or domicile of the applicant ; Article 1 Annex III to Regulation (EEC) No 3030/93 is amended as follows : 1 . Article 14 (3) is replaced by the following text : '3. The import authorizations of products, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.' 2. Article 14 (4) is replaced by the following text : *4. The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain : (a) the names of the importer and full address (in ­ cluding, if any, telephone and fax number, and identification number registered with the compe ­ tent national authorities), and VAT registration number, if it is a VAT payer ; (b) name and full address of declarant ; (c) name and full address of exporter ; (d) the country of origin of the products and the country of consignment ; (e) a description of the products including :  their commercial designation,  description of the products and combined nomenclature code ; (f) the appropriate category and the quantity in the appropriate unit as indicated in Annex V for the products in question ; (g) the value of the products, as indicated in box 12 of the export licence ; (h) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (i) date and number of the export licence ; Whereas to this end it is necessary to create a Community import licence to be drawn up by the competent authori ­ ties of the Member States on a common form meeting uniform criteria, to specify which information such docu ­ ment shall contain and finally to amend Annex III of Council Regulation (EEC) No 3030/93 ; Whereas to facilitate the introduction of such a Commun ­ ity import licence in all Member States, it seems appro ­ priate to authorize the competent authorities of the Member States, during a transitional period which shall end not later than 31 December 1995, to continue to issue the national forms that were in use before the date of entry into force of this Regulation for issuing import authorizations and surveillance documents, unless the applicant, at the time of this application, has requested the issue of a Community import licence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 0 OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 29, 2. 2. 1994, p. 1 . No L 335/34 Official Journal of the European Communities 23. 12. 94 (j) any internal code used for administrative purposes, such as the Taric code ; (k) date and signature of importer.' 3. At the end of Article 21 (1 ), the following sentence is added : 'Import authorizations, drawn up on the form con ­ forming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.' the present Annex in order to obtain the surveillance document shall contain : (a) the names of the importer and full address (in ­ cluding, if any, telephone and fax number, and identification number registered with the compe ­ tent national authorities), and VAT registration number, if it is a VAT payer ; (b) name and full address of declarant ; (c) name and full address of exporter ; (d) the country of origin of the products and the country of consignment ; (e) a description of the products including :  their commercial designation,  description of the products and combined nomenclature code ; (f) the appropriate category and the quantity in the appropriate unit as indicated in Table B for the products in question ; (g) the value of the products ; (h) any internal code used for administrative purposes, such as the Taric code ; (i) date and signature of importer ; and shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation.' 7. Article 30 is replaced by the following text : 'Article 30 In the event of theft, loss or destruction of an export licence, import licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement "duplicata" or "duplicate" or "duplicado". The duplicate shall bear the date of the original licence or certificate.' 8 . After Article 30, the following Parts VI and VII are introduced : 'PART VI Community import licence  common form Article 31 1 . The forms to be used by the competent authori ­ ties of the Member States listed in Appendix 2 to the present Annex for issuing the import authorizations and surveillance documents referred to in Articles 14 (1 ), 21 (1 ) and 25 (3) shall conform to the specimen of the import licence set out in Appendix 1 to the present Annex. 4. Article 21 (3) is replaced by the following text : '3 . The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain : (a) the names of the importer and full address (in ­ cluding, if any, telephone and fax number, and identification number registered with the compe ­ tent national authorities), and VAT registration number, if it is a VAT payer ; (b) name and full address of declarant ; (c) name and full address of exporter ; (d) the country of origin of the products and the country of consignment ; (e) a description of the products including :  their commercial designation,  description of the products and combined nomenclature code ; (f) the appropriate category and the quantity in the appropriate unit as indicated in Table A for the products in question ; (g) the value of the products, as indicated in box 12 of the export licence ; (h) where approrpaite, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (i) date and number of the export licence ; 0 any internal code used for administrative purposes, such as the Taric code ; (k) date and signature of importer.' 5. Article 25 (4) is replaced by the following text : '4. Surveillance documents, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.' 6. Article 26 (1 ) is replaced by the following text : ' 1 . The declaration or request made by the importer to the competent authorities listed in Appendix 2 to 23. 12. 94 No L 335/35Official Journal of the European Communities  Lithuania = LT,  Macao = MO,  Malaysia = MY,  Malta = MT,  Morocco = MA,  Moldova = MD,  Mongolia = MN,  Pakistan = PK,  Peru  PE,  Philippines = PH,  Poland = PL,  Romania = RO,  Singapore = SG,  Slovakia = SK,  Slovenia = SI,  South Korea = KR,  Sri Lanka = LK,  Russia = RU,  Taiwan = TW,  Tajikistan = TJ,  Thailand = TH,  Tunisia = TN,  Turkey = TR,  Turkmenistan = TM,  Ukraine = UA,  Uruguay = UY,  Uzbekistan = UZ,  Vietnam = VN ; 2. Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder s copy" and bearing the number 1 to be issued to the applicant, and the other, marked "Copy for the issuing authority" and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes the competent authorities may add additional copies to form 2. 3 . Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 x 297 mm ; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1 , which is the licence itself, shall in addition have a red printed guilloche pattern back ­ ground so as to reveal any falsification by mechanical or chemical means. 4. Member States shall be responsible for having the forms printed. The forms may also be printed by prin ­ ters appointed by the Member State in which they are established. In the latter case, reference to the appoint ­ ment by the Member State must appear on each form. Each form shall bear an indication of the printers name and address or a mark enabling the printer to be identified. 5. At the time of their issue the import licences or extracts shall be given an issue number allocated by the competent authorities of the Member State concerned as follows :  two letters identifying the exporting country :  Albania = AL,  Argentina = AR,  Armenia = AM,  Azerbaijan = AZ,  Bangladesh - BD,  Belarus = BY,  Brazil = BR,  Bulgaria = BG,  China = CN,  Czech Republic = CZ,  Egypt - EG,  Georgia = GE,  Hong Kong = HK,  Hungary = HU,  India = IN,  Indonesia = ID,  Kazakhastan = KZ,  Kyrgyzstan = KG,  Latvia = LV,  two letters identifying the Member State to which the declaration or request for the import authoriza ­ tion is made :  AT = Austria ('),  BL = Benelux,  DE = Federal Republic of Germany,  DK = Denmark,  EL = Greece,  ES = Spain,  FI = Finland (2),  FR == France,  GB = United Kingdom,  IE = Ireland,  IT = Italy,  PT  Portugal,  SE = Sweden (3) ; (') Under reserve of the entry into force of the Treaty concerning the accession of the Republic of Austria to the European Union. (2) Under reserve of the entry into force of the Treaty concerning the accession of the Republic of Finland to the European Union. (3) Under reserve of the entry into force of the Treaty concerning the accession of the Kingdom of Sweden to the European Union. No L 335/36 Official Journal of the European Communities 23 . 12. 94 Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States. 1 1 . The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one of the official languages of that Member State. PART VII Transitional provisions Article 32 1 . Notwithstanding the provisions of Article 31 , for a transitional period ending not later than 31 December 1995 and provided that the applicant, at the time of this application has not requested the issue of a Community import licence conforming to the specimen set out in Appendix 1 , the competent autho ­ rities of the Member States shall be authorized to use their own national forms to issue the import authoriza ­ tions or surveillance documents and any extracts u thereof, instead of the forms referred to in Article 31 . 2. Such forms shall give the details referred to in boxes 1 to 13 of the specimen Community import licence shown in Appendix 1 . Their validity shall only extend to the territory of the Member State of issue.' 9 . Annexes I and II to the present Regulation are added as Appendices 1 and 2 to Annex III of Council Regu ­ lation (EEC) No 3030/93.  a one-digit number identifying the quota year or the year under which exports were recorded, corresponding to the last figure in the year in question, e.g. "5" for 1995,  a seven-digit number running consecutively from 0000001 to 9999999 allocated to the specific Member State to which the declaration or request for the import authorization is made. For the Benelux a seven-digit number is allocated. 6. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue. 7. In box 12 the competent authorities shall indi ­ cate the appropriate textile category. 8 . The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters of figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp. The issuing authorities shall use any temper-proof method to record to quantity allocated in such a way as to make it impossible to insert figures or references (e.g. ECU 1000). 9 . The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued. If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page. 10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX I Appendix 1 to Annex III of Regulation (EEC) No 3030/93 EUROPEAN COMMUNITY IMPORT LICENCE Extension pages to be attached hereto. EUROPEAN COMMUNITY IMPORT LICENCE Extension pages to be attached hereto. 23. 12. 94 Official Journal of the European Communities No L 335/41 ANNEX II Appendix 2 to Annex III of Regulation (EEC) No 3030/93 Lista de las autoridades nacionales competentes Liste des autorites nationales competentes List of the national competent authorities Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten Elenco delle competenti autoritÃ nazionali Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ Lista das autoridades nacionais competentes Lijst van bevoegde nationale instanties Liste over kompetente nationale myndigheder 1 . Belgique/Belgii MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Office central des contingents et licences/Centrale Dienst voor Contingenten en Vergunningen Rue JA. De Motstraat 24-26 B- 1 040 Bruxelles/Brussel TÃ ©l.: (32 2) 233 61 11 TÃ ©lÃ ©copieur : (32 2) 230 83 22 2. Danmark Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. : (45 87) 20 40 60 Fax : (45 87) 20 40 77 3. Deutschland Bundesamt fÃ ¼r Wirtschaft FrankfurterstraÃ e 29-31 D-65760 Eschborn Tel. : (49 61 96) 404-0 Fax : (49 61 96) 40 48 50 4. Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã /Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ·Ã Ã Ã ¿ÃÃ Ã »Ã µÃ Ã  1 GR- 1 0557 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (301 ) 323 04 18, 322 84 93 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾ : (301 ) 323 43 93 5. EspaÃ ±a Ministerio de Comercio y Turismo DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana n ° 162 E-28071 Madrid Tel : (34-1 ) 349 38 17 ; 349 37 48 Telefax : (34-1 ) 563 18 23 ; 349 38 31 6. France MinistÃ ¨re de l'Industrie, des Postes et TÃ ©lÃ ©communications et du Commerce ExtÃ ©rieur Service des Biens de Consommation (SERBCO) Mission Textile  Importations 3/5 rue Barbet de Jouy F-75353 Paris 07 SP TÃ ©l : (33-1 ) 43 19 36 36 Fax : (33-1 ) 43 19 36 74 TÃ ©lex : 204 472 SERBCO 7. Ireland Department of Tourism and Trade Single Market Unit (Room 315) Kildare Street IRL-Dublin 2 Tel : (353-1 ) 662 14 44 Fax : (353-1 ) 676 61 54 No L 335/42 Official Journal of the European Communities 23. 12. 94 8 . Italia Ministero del Commercio con l'Estero Direzione Generale delle Importazioni e delle Esportazioni Viale America 341 1-00144 Roma Tel : (39-6) 59 931 Fax : (39-6) 59 93 26 31  59 93 22 35 Telex : 610083  610471  614478 9. Luxembourg MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l. : (352) 22 61 62 TÃ ©lÃ ©copieur : (352) 46 61 38 10. Nederland Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel : (3150) 23 91 11 Fax : (3150) 26 06 98 11 . Portugal MinistÃ ©rio do ComÃ ©rcio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica 79 P-1000 Lisboa Tel : (351-1 ) 793 03 93 ; 793 30 02 TelecÃ ³pia : (351-1 ) 793 22 10 ; 796 37 23 Telex : 13418 12. United Kingdom Department of Trade and Industry Import Licencing Branch Queensway House West Precinct Billingham UK-Cleveland TS23 2NF Tel : (44 642) 36 43 33 ; 36 43 34 Fax : (44 642) 53 35 57 Telex : 58608 13 . Ã sterreich Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Grupe II A Landstrasser Hauptstr. 55/57 A-1030 Wien Tel : (43-1 ) 771 02 362 ; 771 02 361 Tel : (43-1 ) 715 83 47 14. Sweden Swedish National Board of Trade (Kommerskollegium) BOX 1209 S- 1 182 Stockholm Tel : (46.8) 791 05 00 Fax : (46.8) 20 03 24 15. Suomi Tullihallitus PL 512 FIN-00101 Helsinki Suomi Tel : (358-0) 61 41 /61 42 648 Fax : (358-0) 61 42 764